 

--------------------------------------------------------------------------------





ICO, Inc.
 FY 2010 Annual Incentive Bonus Plan Matrix- Business Unit Presidents
These four pages constitute the FY 2010 Annual Incentive Bonus Plans for the
following three individuals: (1) Donald Eric Parsons, President – ICO Polymers
North America (“IPNA”); (2) Stephen E. Barkmann, President – Bayshore Industrial
(“Bayshore”); (3) Derek R. Bristow – President, ICO Europe and Asia Pacific.
         
Pay-out as a percentage of base salary
Measurement
Weighting
0%
50%
100%
Operating Income
20%
See Operating Income Targets attached
See Operating Income Targets attached
See Operating Income Targets attached
Business Unit ROIC
15%
See ROIC Targets
attached
See ROIC Targets
attached
See ROIC Targets
attached
 
Business Unit Investment turnover
10%
*
*
*
Cash Flow from Operations
10%
See Cash Flow Targets attached
See Cash Flow Targets attached
See Cash Flow Targets attached
 
ICO, Inc. Consolidated ROE
25%
*
*
*
Subjective/Qualitative Factors
20%
As recommended by CEO, and determined & approved by the Compensation Committee
As recommended by CEO, and determined & approved by the Compensation Committee
As recommended by CEO, and determined & approved by the Compensation Committee



Measurement definitions
 
Operating Income - Earnings before interest and taxes.  [*]
 
ROIC - Annual Operating Income dividend by Invested Capital Base.  Invested
Capital Base defined as average total assets minus all intercompany loans
(including intercompany accounts receivables and payables) investment in
affiliates, and goodwill, minus  current liabilities, excluding funded debt
(i.e. interest bearing debt).  The average Invested Capital base shall be
calculated using the previous thirteen points of month-end data.
 
Investment turnover – Trailing twelve months revenue dividend by the average
Invested Capital Base for the previous thirteen month-end periods.  Note that
Investment turnover calculation will include intercompany revenues, receivables
and payables.
 
Cash Flow from Operations – Cash flow from operating activities less capital
expenditures excluding: intercompany interest income/expense tax effected and
changes in intercompany payables/receivables.  Cash Flow From Operations will be
computed by taking a weighted average of each quarter’s cash flow and then
calculating the annual cash flow amount as follows:  Cash flow from operations
will be equal to the sum of the first quarter cash flow times four, the second
quarter cash flow times three, the third quarter cash flow times two and the
fourth quarter cash flow times one.  That sum will then be divided by 2.5.
 
ROE – Net income from continuing operations, excluding merger related costs,
divided by Stockholders’ equity.  For purposes of this calculation,
Stockholders’ equity shall be averaged using the  previous four (4) quarter-end
balances, plus the year-end balance (i.e. the previous year end balance plus the
four quarter-end balances, plus the year-end balance (i.e. the previous year-end
balance plus the four quarter-end balances of fiscal year 2010).  If ICO, Inc.
ceases to be an independent Company during the year, the computation of ROE will
include only the period of time that ICO, Inc. was independent.
 
Computational Note
 
For each measurement the bonus amount payable is calculated as the result
achieved for each measurement (i.e. the 0%, 50% or 100% pay-out) times the
weighting and multiplied by the relevant Business Unit President’s base salary.
Results for each measurement falling between the targeted amounts adjust the
pay-out targets by interpolating the percentage of: (i) the result achieved
minus the lower threshold divided by, (ii) the difference between the higher and
lower target, multiplied by (iii) the higher pay-out target percentage.
 
Additional Provisions
 
For the purpose of this paragraph termination for “Cause” and “Good Reason” have
the meanings ascribed to those terms in the ICO, Inc. Change in Control
Severance Plan and the Business Unit President’s Participation Agreement in
relation thereto.  A Business Unit President will not be entitled to a bonus
under this Plan, or otherwise with respect to FY 2010, if, prior to October 1,
2010, (a) he resigns from employment with the Company (except in the case of
resignation or termination for Good Reason), or (b) he is terminated from
employment for “Cause.” If a Business Unit President is terminated without cause
a pro rata bonus will be paid to him  following the conclusion of fiscal year
2010, in no event later than December 15, 2010.
 
 
*Indicates redacted.
 

 
 
 

--------------------------------------------------------------------------------

 





ICO, Inc.
FY 2010 Annual Incentive Bonus Plan Matrix- Business Unit Presidents
FY 2010 Operating Income Targets



         
Pay-out as a percentage of base salary
Business Unit
0%
50%
100%
 
IPNA
*
*
*
 
Bayshore
*
*
*
 
Europe/Asia Pacific
*
*
*













*Indicated redacted.

 
 
 

--------------------------------------------------------------------------------

 



ICO, Inc.
FY 2010 Annual Incentive Bonus Plan Matrix- Business Unit Presidents
FY 2010 Cash Flow From Operations



 
Pay-out as a percentage of base salary *
Business Unit
0%
50%
100%
 
IPNA
*
*
*
 
Bayshore
*
*
*
 
Europe/Asia Pacific
*
*
*
 
Total of above
*
*
*













*Indicated redacted.

 
 
 

--------------------------------------------------------------------------------

 



ICO, Inc.
FY 2010 Annual Incentive Bonus Plan Matrix- Business Unit Presidents
FY 2010 ROIC Targets



         
Pay-out as a percentage of base salary
Business Unit
0%
50%
100%
 
IPNA
*
*
*
 
Bayshore
*
*
*
 
Europe/Asia Pacific
*
*
*



Approximate ROE achieved at ROIC Targets above
*
*
*











*Indicates redacted.

